Title: To Benjamin Franklin from David Hartley, 29 April 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir,
Paris, April 29, 1778.
I will take care of all your commissions. This moment a second packet of infinite value is received, which I shall cherish as a mark of affection from you. I opened the letter by mistake which came with it, and soon saw it was not for me. I hope you will excuse it. I chuse rather to throw myself upon your goodness for the excuse, than any thing else. I shall not set out till between one and two; therefore if you will be so good as to send me another copy, I will take care of it and deliver it safely.
God bless you, my dear friend. No exertion or endeavour on my part shall be wanting, that we may some time or other meet again in peace. Your powers are infinitely more influential than mine. To those powers I trust my last hopes. I will conclude, blessed are the peace-makers. Your affectionate friend,
D. Hartley.

If tempestuous times should come, take care of your own safety: events are uncertain, and men may be capricious. Yours, &c.

